930 F.2d 35
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.George ANDERSON, Defendant-Appellant.
No. 90-4126.
United States Court of Appeals, Tenth Circuit.
March 21, 1991.

Before HOLLOWAY and LOGAN, Circuit Judges, and BRETT, District Judge.*
ORDER AND JUDGMENT**
LOGAN, Circuit Judge.


1
Defendant George Anderson pleaded guilty to possession with intent to distribute one kilogram or more of heroin, in violation of 21 U.S.C. Sec. 841(a)(1), reserving the right to appeal the district court's denial of his motion to suppress evidence seized during a traffic stop by a Utah state trooper.  On appeal defendant argues that the district court erred in finding that:  (1) the traffic stop was not pretextual;  (2) the trooper had reasonable suspicion to detain and question defendant;  (3) defendant voluntarily consented to the search and the consent was clear, unequivocal, and specific;  (4) the trooper's search of a coat in the passenger compartment and a garment bag in the trunk was within the scope of defendant's consent;  and (5) alternatively, the trooper had probable cause to search the trunk and garment bag.


2
After examining the district court's opinion and the record, we AFFIRM substantially for the reasons set forth in the district court's Memorandum Decision and Order of May 10, 1990.



*
 The Honorable Thomas R. Brett, United States District Judge for the Northern District of Oklahoma, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3